DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 26, 2021, has been entered.
Claims 1-3, 5, 13, and 15 are amended; claims 4, 6, and 14 are canceled.
In the after-final response filed on December 14, 2020, the applicant contends that the prior art fails to teach moving the top plate independently of the susceptor, as claim 1 recites presently (p. 6).
In response, as an initial matter, the examiner believes allowance can be achieved expeditiously pending the following amendments. Regarding claim 1, this would entail the reintegration of those limitations concerning wafer exposure to first and second reaction zones, last appearing in the 3/6/20 claim set. It must be clear that the movement of either the top plate or susceptor materially changes the configuration of the reaction zone, e.g., by altering the inlets and outlets exposed to the substrate. Currently, the degree of vertical movement is not quantified – even the most infinitesimal shift would be sufficient to satisfy the relevant limitations as presented. Regarding claim 13, the integration of the steps of exposing a wafer to first and second reaction zones is likewise required, and the characterization of “fluidly connected” inlets and outlets must be narrowed. The claim should establish that these inlets and outlets are physically present within their corresponding reaction zone, e.g., disposed between the top plate and susceptor.
Secondly, for reasons rehearsed in the outstanding Advisory Action, the examiner does not find Applicant’s arguments persuasive. Given a prior invention which executes the step of translating a bottom plate to change the volume of a reaction zone, a subsequent modification which instead translates the top plate to achieve the same end is not considered to be a patentable advance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim has been amended to read, “moving the moveable top plate comprises changing in which reaction zone…the moveable processing region wherein moving the moveable top plate changes the reaction zone or reaction zones encompassed by the moveable processing region. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., US 2010/0075488.
Claims 1-3, 5, 13: Collins elaborates a method of using a multi-zone gas-phase reaction, comprising (Fig. 3): 
Providing a multi-zone gas-phase reactor, including:
A plurality of vertically-stacked reaction zones, each zone including an inlet (326, 328, 330) and outlet (332, 334, 336) [0043];
A top plate (~302) comprising a bottom surface;
A moveable susceptor (304) having a top surface [0039];
Wherein a moveable processing region is defined between the bottom and the top surface;
Positioning a substrate in the moveable processing region on the susceptor;
Moving the moveable susceptor in a vertical direction [0046];
Wherein the top plate and the moveable susceptor are configured to move independent of each other. 
To clarify, the top plate may be taken as the ceiling of Collins’ chamber. Although it is not apparent that the ceiling is movable, this is not required to achieve the claimed objective of changing the volume of the processing region or the claimed step of moving one of the top plate or the susceptor. As such, because the aspect of the top plate’s mobility is superfluous to the method’s stated purpose when used in conjunction with a moveable susceptor, the Office considers a fixed top plate and a movable top plate to be equivalent for the purpose of changing the volume of a processing region, whereby the selection of either alternative is obvious over the other.
Claim 10: Collins executes ALD [0047].
Claim 15: Collins moves the susceptor between Positions 1-3, constituting at least three reaction zones (Fig. 3). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Choi et al., US 2015/0147488.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716